DETAILED ACTION
Notice of Pre-AIA ; AIA  Status
The present application, filed on; after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means; step for performing a specified function without the recital of structure, material,; acts in support thereof, and such claim shall be construed to cover the corresponding structure, material,; acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means; step for performing a specified function without the recital of structure, material,; acts in support thereof, and such claim shall be construed to cover the corresponding structure, material,; acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f); pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f); pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means”; “step”; the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”); another linking word; phrase, such as “configured to”; “so that”; and 
(C)	the term “means”; “step”; the generic placeholder is not modified by sufficient structure, material,; acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f); pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f); pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material,; acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f); pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f); pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material; acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f); pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one; more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f); pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an uploading system, the uploading system configured to receive . . .”; and “a watermark recovery system communicatively coupled to the uploading system. . .” in claim 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f); pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f); pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f); pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function);; (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f); pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 20 is objected to because of the following informalities:  claim is depending from a cancelled claim 1. It seems that the claim may be dependent from claim 10.  Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents; discovers any new and useful process, machine, manufacture,; composition of matter,; any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

35 U.S.C. 101 requires that a claimed invention must fall within one of the four eligible categories of invention (i.e. process, machine, manufacture,; composition of matter) and must not be directed to subject matter encompassing a judicially recognized exception as interpreted by the courts.  MPEP 2106.  
Claim 29 is rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention because the broadest reasonable interpretation of the instant claims in light of the specification encompasses transitory signals. But, transitory signals are not within one of the four statutory categories (i.e. non-statutory subject matter).  See MPEP 2106(I). However, claims directed toward a non-transitory computer readable medium may qualify as a manufacture and make the claim patent-eligible subject matter.  MPEP 2106(I). Therefore, amending the claims to recite a “non-transitory computer-readable medium” would resolve this issue.

Allowable Subject Matter
Claims 10-28 are allowed. The following is a statement of reasons for the indication of allowable subject matter: the prior art; the prior art of record specifically, US 2003/0185417 A1 to Alattar et al, does not disclose:
. . . . query a database to obtain a first instance of metadata associated with a first watermark ID extracted from a corresponding first instance of received item and to query the database to obtain other instances of metadata associated with other watermark IDs extracted from corresponding other instances of the received items; correlating the first instance of metadata associated with the first instance of received item with the other instances of metadata corresponding to the other instances of the received items, the correlating identifying related received items that have correlated metadata; and aggregating the related received items for presentation to a user of the network system, of claims 10 and 21 combined with other features and elements of the claims;
Claims 11-20 and 22-28 depend from an allowable base claim and are thus allowable themselves.
Claim 29 would be allowable if rewritten; amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action. 

Contact Information
Any inquiry concerning this communication; earlier communications from the examiner should be directed to SHERVIN K NAKHJAVAN whose telephone number is (571)272-5731. The examiner can normally be reached Monday-Friday 9:00-12:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Lefkowitz can be reached on (571)272-3638. The fax phone number for the organization where this application; proceeding is assigned is 571-273-8300.
Information regarding the status of published; unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/SHERVIN K NAKHJAVAN/Primary Examiner, Art Unit 2662